                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALFWEAR, INC.,                                    MEMORANDUM DECISION AND ORDER
                                                   GRANTING IN PART AND DENYING IN
               Plaintiff,                          PART MOTION TO BIFURCATE AND
                                                   STAY DISCOVERY WITH RESPECT TO
        vs.                                        DAMAGES (ECF NO. 26)

 ICON HEALTH & FITNESS, INC.,
                                                   Case No. 2:17-cv-00476-EJF
               Defendant.
                                                   Magistrate Judge Evelyn J. Furse


       Defendant Icon Health & Fitness, Inc. (“Icon”) moves to bifurcate trial and

discovery in this case between liability and damages. (Mot. to Bifurcate Proceedings &

Stay Discovery with Respect to Damages (“Mot.”), ECF No. 26.) Alfwear, Inc.

(“Alfwear”) alleges Icon engaged in trademark infringement, unfair competition, and

dilution. (See generally Compl., ECF No. 2.) Icon cites Federal Rule of Civil Procedure

42(b) as the basis for its Motion (Mot. 1, ECF No. 26), which allows for bifurcation of trial

“in furtherance of convenience or to avoid prejudice, or when separate trials will be

conducive to expedition and economy.” Icon also seeks to stay discovery on damages

unless and until a jury finds it liable on any of the pending claims. (See Mot. 4, ECF No. 26.)

       Bifurcation under Rule 42 is not “‘the norm or even a common occurrence.’” Bonham

v. GEICO Cas. Co., No. 15-CV-02109-MEH, 2016 WL 26513, at *1 (D. Colo. Jan. 4, 2016)

(unpublished) (quoting The Marianist Province of the United States, Inc. v. Ace USA, No. 08-

cv-01760-WYD-MEH, 2010 WL 2681760, at *1 (D. Colo. July 2, 2010) (unpublished) (citing

Fed. R. Civ. P. 42(b) advis. comm. notes (noting that bifurcation should not be routinely




                                               1
ordered))). “[B]ifurcation is an abuse of discretion if it is unfair or prejudicial to a party.”

Angelo v. Armstrong World Indus., Inc., 11 F.3d 957, 964 (10th Cir. 1993).

       Courts sometimes bifurcate liability and damages phases at trial where proof of

damages does not form an element of the claim and/or where proof of damages goes

beyond traditional actual damages because evidence about such damages can prove

extensive and complicated and may distract jurors from questions of liability and focus them

instead on the relative means of the parties. See M2 Software, Inc. v. Madacy Entm't, 421

F.3d 1073, 1088 (9th Cir. 2005); Angelo, 11 F.3d at 964-65.

       The Court finds a single trial, divided into two phases, to the same jury will avoid

prejudice to either party, enhance the ability of the jury to focus on the issues in front of

it, and potentially increase efficiency to the extent the second phase proves

unnecessary. The Court ORDERS a single trial to proceed with phase one trying the

issues of liability and willfulness to a verdict, and, if necessary, the trial will proceed

immediately to the damages phase before the same jury.

       In the Motion briefing and argument, the parties agreed that to prevail, Alfwear

must show that it owns a protectable mark, that Icon used an identical or similar mark in

commerce, and that doing so likely caused confusion. (Mot. 5, ECF No. 26; Alfwear,

Inc.’s Mem. In Opp’n to Mot. to Bifurcate Proceedings and Stay Discovery with Respect

to Damages (“Opp’n”) 4, ECF No. 29.) See 15 U.S.C. § 1114; Donchez v. Coors

Brewing Co., 392 F.3d 1211, 1215 (10th Cir. 2004). The claims do not require proof of

damage for liability to exist.

       If liability does exist, Alfwear has three different potential monetary remedies:

disgorgement of Icon’s profits, Alfwear’s damages, and the costs of the action. 15




                                                  2
U.S.C. § 1117. To obtain disgorgement of profits Alfwear must show willfulness on the

part of Icon. W. Diversified Servs., Inc. v. Hyundai Motor Am., Inc., 427 F.3d 1269,

1273 (10th Cir. 2005). To prove the amount of disgorgement, Alfwear will put on

evidence of Icon’s sales, and then Icon must put on evidence of any cost or deductions

from that amount. 15 U.S.C. § 1117(a).

       While the parties could avoid some discovery by bifurcation if Icon prevails on

liability, the Court anticipates numerous disputes and motions regarding where to draw

the line of relevant discovery. See SenoRX, Inc. v. Hologic, Inc., 920 F. Supp. 2d 565,

569-570 (D. Del. 2013) (denying bifurcation of trial and discovery in part because of

overlap between liability and willfulness issues in patent infringement case); Ecrix Corp.

v. Exabyte Corp., 191 F.R.D. 611, 614 (D. Colo. 2000) (refusing to bifurcate discovery

despite having bifurcated trial because of anticipated disputes regarding overlap). The

Court finds that overlap exists in the discovery needs on liability and damages,

particularly in the area of willfulness. In addition, financial evidence will have some

relevance in the proposed first phase to the issue of consumer confusion, obviously not

to the same degree as a damages phase, but where to draw the line will cause

disputes. More importantly bifurcation would likely lead to a multiplication of discovery

expenses if Icon does not prevail on the liability prong. Discovery would have to

recommence requiring re-deposition of previously deposed witnesses. In addition, the

Court would have to summon another jury to try the damages issues. Put simply, this

case does not require a stay of discovery for the convenience of the parties, to promote

efficiency, or to avoid prejudice. Therefore, the Court DENIES Icon’s Motion to Stay

Discovery.




                                             3
       However, the Court finds Icon met its burden to show phasing of trial will increase

convenience, avoid prejudice, or be conducive to expedition and economy to a certain

degree. See Sensitron, Inc. v. Wallace, 504 F. Supp. 2d 1180, 1186 (D. Utah 2007)

(noting the burden falls on the movant to prove the propriety of bifurcation). Damage

calculations in this trademark infringement, unfair competition, and dilution case may

involve a number of calculations and expert testimony that may not be necessary if the

trier of fact determines either that Icon does not have liability or at least did not act

willfully. See Medtronix Xomed, Inc. v. Gyrus ENT LLC, 440 F. Supp. 2d 1333, (M.D.

Fla. 2006); Windsor Indus., Inc. v. Pro-Team, Inc., 87 F. Supp. 2d 1129, 1130-32 (D.

Colo. 2000). “If the jury in the first [phase] finds in the Defendants' favor, then there

would be no trial on damages, and no time whatsoever would be used in presenting

evidence, argument and instructions on issues regarding damages. In the end, this

would promote economy.” Smith-Walker v. Zielinski, No. IP 01-0343-C-T/K, 2003 WL

21254221, at *4 (S.D. Ind. Apr. 29, 2003) (unpublished). The Court finds that damages

evidence could distract and confuse the jury in this case. Efficiency will only be gained

however by having the same jury try the issues immediately following each other,

otherwise witnesses will have to be recalled, foundations laid, etc. The parties will try

willfulness in the first phase with liability because of the interconnected nature of that

testimony. For these reasons, the Court GRANTS Icon’s Motion to Bifurcate

Proceedings in part and ORDERS a phased trial as described above. The parties can

explore the outlines of this process at the pretrial conference.




                                               4
SO ORDERED.

DATED this 14th day of December, 2018.

                                BY THE COURT:


                                ____________________________________
                                Evelyn J. Furse
                                United States Magistrate Judge




                                  5
